Exhibit 99.1 FOR IMMEDIATE RELEASE FuelCell Energy Reports Third Quarter 2017 Financial Results and Business Update • Approximately $1 billion of project awards announced since beginning of May • Awarded entire 40 megawatt fuel cell program byLong Island Power Authority • Closed first Asian projectwith a 20 megawatt sale to a Korean utility DANBURY, CT – September 7, 2017 FuelCell Energy (Nasdaq: FCEL), a global leader in delivering clean, innovative and affordable fuel cell solutions for the supply, recovery and storage of energy, today reported financial results for its third quarter ended July 31, 2017 and key business highlights.
